Pee Curiam:
Opinion In this case, the Court of Quarter Sessions of Philadelphia County reversed the order of the Pennsylvania Liquor Control Board which had refused the transfer of a restaurant liquor license.
At the lower court hearing, the Food Distribution Center was not allowed to present evidence relevant to its objection to the transfer of the liquor license.
This has resulted in an incomplete record which complicates our task in reviewing this matter.
Accordingly, this case is remanded to the lower court for rehearing at which time the Food Distribution Center may present evidence and otherwise participate in the proceedings.
Watkins, J., would quash the appeal.